Citation Nr: 0612606	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance and on account of being housebound.

In August 2005, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge, who was conducting a 
Travel Board hearing at the RO.  The veteran's wife was 
present in the hearing room at the RO, while the veteran 
himself testified via telephone.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are a heart 
condition with residuals of a heart transplant, rated as 100 
percent disabling, and kidney stones and osteoporosis of the 
right hip, each rated as noncompensable or 0 percent 
disabling; the combined evaluation is 100 percent.

2.  The veteran's service-connected disabilities have been 
shown to result in such limitations as his need for the help 
of another person in maintaining his hygiene and in 
administering a complicated anti-rejection medication 
regimen, and in his personal appearance and in ambulation, as 
to raise a doubt as to whether he is able to leave his house 
or adequately tend to the any of the daily requirements of 
living without the ongoing assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance of 
another person or by reason of being housebound have been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It can be stipulated that given the resolution of the case 
herein, adequate development of the evidence has taken place 
so as to fulfill the requirement as to procedural and 
substantive due process and to satisfactorily resolve the 
singular issue now pending on appeal.

Claim

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.350(b)(3) (2005).  A veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2005). 38 C.F.R. 
§ 3.351(c) (2005).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
2005), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.

Special monthly compensation under this section is also 
payable for a single service-connected disability rated as 
totally disabling, with additional service-connected 
disability independently rated at 60 percent, separate and 
distinct from the totally disabling service-connected 
disability and involving different anatomical segments or 
bodily systems.

Service connection is in effect for heart disease post 
transplant, rated as 100 percent disabling, and osteoporosis 
of the right hip and kidney stones, each rated at 0 percent.  
The combined evaluation is 100 percent.

The record is replete with reference to the fact that the 
veteran is maintained, post transplant, on a very complicated 
and rigorous medical schedule that requires constant 
monitoring by his wife.  The veteran and his wife have 
candidly and articulately testified before the undersigned 
acting judge that he would be unable to remain at home 
without the care and maintenance provided by his wife.  VA 
outpatient treatment records as well as private treatment 
records, reflect that he has received fairly continuous 
treatment and monitoring for anti-rejection since the 1994 
transplant.  There is medical opinion evidence that links his 
current osteoporosis of the right hip to chronic steroid use 
related to the heart transplant.  A VA outpatient treatment 
record dated in August 2001 contains an opinion from a VA 
physician that the veteran needs the assistance of his wife.  
This same VA physician stated in an earlier evaluation that 
the veteran required the care of his wife on a full time 
basis.  

A VA examination for determining housebound status or the 
need for aid and attendance was undertaken in August and 
September 2002.  The examiner noted in his narrative report 
that the veteran required no assistance walking and could 
protect himself from a fire or other hazards in the home.  He 
noted the veteran did use a stick while walking distances.  
However, in the checklist provided for this examination, the 
examiner noted the veteran was not able to walk without the 
assistance of another person, and noted his wife had to help 
him walk.  The examiner noted the veteran had a generally 
normal appearance.  The veteran was reportedly not bedridden.  
The veteran was driven to the examination by his wife.  The 
examiner checked off the following areas on a checklist in 
which the veteran needed assistance: undressing, dressing, 
feeding and toileting.  

The veteran failed to report to a VA examination scheduled in 
August 2003 for further assessment of his need for aid and 
attendance.  His attorney explained at the recent Travel 
Board hearing that traveling to the examination point was too 
taxing for the veteran and they requested a field examination 
in the alternative.  

The veteran and his wife urge that the veteran is 
functionally housebound due to service-connected 
disabilities.  They explain that he is more susceptible to 
breaking bones due to his service-connected osteoporosis.  
The veteran testified telephonically that breaking bones for 
someone in his post heart transplant position is more serious 
than a normal individual, as he is on heavy anti-rejection 
drugs, which lower his immune system.  He stated he could 
develop infection more easily.  Although the veteran and his 
wife are not medical professionals, their arguments are 
consistent with the medical evidence in the claims file.  The 
treatment records are replete with reference to the veteran's 
fragile condition in this regard.  

The veteran's case is fully supported by the extensive 
analysis conducted by Mary Sue Richards, R.N., who reviewed 
the case in February 2003, as well as the statement from 
Nancy Edling, R.N. of the transplant center where the veteran 
receives treatment.  Nurse Edling explained she has a full 
knowledge of the veteran's medical condition and opined that 
his wife is 'key to his survival' after transplantation.  She 
stated the veteran's wife provides many services for the 
veteran, and she is expected by the transplant office to 
provide the services that the veteran "cannot provide for 
himself."  She noted the veteran's wife was in fact 
providing "aid and attendance" to the veteran under the 
transplant facilities supervision.  

In a more detailed "aid and attendance" examination which 
took into consideration the criteria used by VA, Nurse 
Richards found that the veteran required frequent assistance 
of his wife throughout the day for virtually all activities 
of daily living.  It was noted that the wife was needed to 
communicate to the transplant center any emergency or to 
report on the frequent changes in the veteran's health that 
required continual adjustment from the center.  She also 
noted that the veteran required hazard assistance throughout 
the day.  She assessed him as unable to navigate more than 3 
or 4 steps in his home.  She also noted he could not turn in 
bed or rise from bed without maximum assistance.  She noted 
frequent, increasing dizziness with positional change.  The 
veteran reportedly engaged in infrequent out of home activity 
due to difficulty moving.  He was noted to report significant 
skeletal pain which was increasing.  It was noted that the 
veteran relied on his wife for important facts during the 
interview, such as dates and medications.  The veteran 
reported he was determined not to be bedridden, but it was 
acknowledged that he was unable to engage in meaningful 
activity outside the home due to his condition.  Many safety 
concerns were noted.  Tremors, dizziness and orthopedic pain 
were noted.  The report as a whole indicated that the veteran 
was effectively housebound and required his wife's constant 
care.  

It is noted that the veteran's situation may not totally 
fulfill all the requirements, but in reviewing all of this 
evidence, the Board is fully satisfied that the veteran meets 
the definitions of needing the regular aid and attendance of 
another person or being housebound.  Significant factors in 
this regard are the veteran's need for the help of another 
person in maintaining his hygiene, medication regimen, and 
personal appearance, his ambulation, and the apparent fact 
that he would not be able to leave his house without the 
assistance of another person.

There is no question as to whether the veteran's status is 
attributable to service-connected disabilities-it is.  The 
reports from Nurse Richards and Nurse Edling, in the context 
of the entire medical record, in essence constitute 
sufficiently definitive medical opinions for which the Board 
is not permitted to substitute its own judgment.  The Board 
concurs that the veteran needs the regular aid and attendance 
of another person or is housebound due to his service-
connected disabilities.  All doubt as to any material issue 
in a case such as this must be resolved in the claimant's 
favor.

The Board is compelled to recognize the articulate, candid 
and highly persuasive testimony of the veteran's wife at the 
Travel Board hearing in August 2005.  Her testimony provided 
the Board a clear and accurate disability picture of the 
veteran, and explained in straightforward terms why he 
deserved the benefit which the Board is awarding.  The Board 
appreciates her contribution to the successful outcome of 
this claim.  

Accordingly, after resolving all doubt in the veteran's 
favor, the Board concludes that entitlement to special 
monthly compensation by reason of being in need of the 
regular aid and attendance of another person or by reason of 
being housebound has been shown, and the appeal is granted.


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


